Citation Nr: 1642492	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-05 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depression and panic disorder, and agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty during the following periods: January 1989 to February 1992, and October 1993 to December 2006, for a total of approximately 16 years.  He served in Southwest Asia during the Persian Gulf War in 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas, VA RO, granting service connection for PTSD with major depressive disorder and panic disorder, and agoraphobia, with an evaluation of 50 percent, effective December 29, 2008.

These issues were remanded by the Board in August 2014 for further development, to include obtaining treatment records and ordering VA examinations, some of which has since been conducted.  At that time, the Board also found that the appeal for an increased rating reasonably raised an inferred claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal. 

Specifically, these issues were remanded by the Board in August 2014 in part to contact the Veteran to determine where he has received treatment since June 2010 and to obtain any outstanding VA treatment records from June 2010 to the present. 

The claims file contains treatment records from the Salt Lake City Health Care System through October 2012, from the VA Eastern Colorado Health Care System through February 2011, and from the Cleveland VA Medical Center (VAMC) through November 2011.   However, the claims file contains no VA treatment records beyond October 2012.  Moreover, it does not appear from the record that the Veteran was contacted to identify where he has received VA treatment in recent years. 

In light of the fact that the Veteran reported taking psychotropic medications at the April 2015 VA examination, it is clear a mental health professional is prescribing him medication.  Also, the 2015 VA examiner noted review of the Veteran's "CPRS" (Computerized Patient Record System) records included medical records from VA, the Department of Defense and other health care facilities.  It is not known whether the examiner was referencing treatment during service, as shown in the service records, or post-service treatment.  Therefore, the Board finds that these issues must again be remanded in order to allow the Veteran to identify where he has received psychiatric treatment in recent years and to obtain such records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran to determine where he has received psychiatric treatment since June 2010.  He should identify all sources of treatment - VA, private, or through the Department of Defense if applicable.  He must complete the proper releases authorizing VA to request any private records.

The AOJ should undertake efforts to obtain any outstanding records the Veteran identifies.  Any such should be associated with the claims file, as well as any negative responses.

2. When the requested development has been completed, and the AOJ has ensured compliance with the requested action, the claims should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




